 

kh WwW

ao nN aN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

McGREGOR W. SCOTT
United States Attorney
JEFFREY A. SPIVAK
Assistant United States Attorney =

  

2500 Tulare Street, Suite 4401 s re ior
Fresno, CA 93721 NOV 08 7
Telephone: (559) 497-4000 £019
Facsimile: (559) 497-4099 . CLE RK U.S. D4

Attorneys for Plaintiff EASTER N DITA: ni Goa CAL OHA
United States of America . rE.

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CASE NO.

 

 

 

Plaintiff, | | “19MJ00213 ° SKO >
fPROPOSED] ORDER RE: REQUEST TO SEAL
Vv. DOCUMENTS
WILLIAM LEE MUHAMMAD UNDER SEAL
Defendants.
SEALING ORDER

Upon application ofthe United States of America and good cause having been shown,
IT IS HEREBY ORDERED that the complaint, supporting affidavit, and the Court’s order in the

above-entitled proceeding shall be filed under seal and shall not be disclosed to any person, unless

Dated: Vovembi’ % Di lait. K. bol —

Hon. Sheila K. Oberto
U.S. MAGISTRATE JUDGE

otherwise ordered by this Court.

SEALING ORDER

 
